JOHNSON, Vice Chief Justice.
This is an appeal from a judgment on the pleadings in favor of the defendants establishing their rights to certain mineral interest claimed by plaintiff in an action 'brought by him in 1949. The trial court sustained a demurrer to the petition. On appeal to this court the order of the trial court was reversed and a new trial was directed. James v. Unknown Trustees, etc., of Three-In-One Oil & Gas Co., 203 Okl. 312, 220 P.2d 831, 20 A.L.R.2d 1077. Upon the retrial of the case as directed by the mandate, the defendants filed their answer and cross-petition. Plaintiff demurred thereto which demurrer was overruled. Defendants filed a motion for judgment on the pleadings which was sustained by the trial court, resulting in this appeal.
A motion to dismiss has been filed because the appeal is without merit and for the further reason that the record discloses that there is no issue between the pláintiff and defendants that has -¡sat beretofoi-e been determined. We are of the opinion that this contention is correct and that the judgment of the trial court should be affirmed.
*521In reply to the motion to dismiss, plaintiff argues that his rights were not adjudicated in Three-In-One Oil & Gas Company v. Bradshaw, 192 Okl. 309, 135 P.2d 992. With this contention we agree. That in effect was the holding in James v. Unknown Trustees, etc., supra, but after the mandate of the last-named case was spread of record, defendants then, as above stated, filed an answer setting up the pleadings and judgment in cause No. 8234 in the District Court of Garvin County, which, on appeal to this ■ Court, was docketed as No. 20862 and thereafter dismissed for want of prosecution. In the latter case it was determined that plaintiff had no right in the mineral interest in the real property involved.
This adjudication was final as to any rights plaintiff may have had in the property and the record now discloses that plaintiff’s rights asserted in the appeal have heretofore been determined.
The order of the trial court sustaining the motion for judgment on the pleadings is affirmed.
HALLEY, C. J„ and WELCH, O’NEAL and BLACKBIRD, JJ., concur.